DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. In regards to applicant’s argument that none of the references teach “to provide a setting of whether or not to transmit a result of a transmission but does not set a setting of outputting of a transmission report as a device setting, wherein the setting of outputting of the transmission report set as the device setting is automatically set to the transmission job,” the examiner respectfully disagrees. The examiner notes that the arguments are based on the teachings of Maeshima. Maeshima discloses having multiple modes for determining if a transmission report should be outputted or stored, Paragraphs 64-69. This mode can be set by either the user or an administrator in advance. The mode is set by the setting unit, paragraph 63. The setting unit is part of the MFP. Since the report is typically set in advance, paragraph 69, this would mean it has to be a device setting. Since the administrator is the one setting the mode, then this would not correspond to a particular user. Nothing in Maeshima indicates that this setting is set differently for each user of the device. The only indication that there are multiple users is through logging in to access the facsimile documents associated with that user. There is no indication that any settings are different pertaining to that user unless the user makes the selection. However, this cannot happen if the administrator makes the selection. Therefore, Watariuchi in view of Maeshima does teach “to provide a setting of whether or not to transmit a result of a transmission but does not set a setting of outputting of a transmission report as a device setting, wherein the setting of outputting of the transmission report set as the device setting is automatically set to the transmission job.”
It is noted that the objection to the title is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watariuchi (US 2010/0110485) in view of Maeshima (US 2007/0019231).

Regarding Claim 12, Watariuchi teaches a transmitting apparatus (Paragraph 2) comprising:
a communication interface that transmits data according to a transmission job (Paragraph 56, wherein there is a network interface to communicate with the transmission server to transmit the job); and
a controller having one or more processors which executes instructions stored in one or more memories (Paragraph 51, wherein there is a CPU), the controller being configured to:
set a setting of outputting of a transmission report indicating a transmission result of the transmission job as a device setting of the apparatus (Fig. 24 and Paragraph 185-190, wherein the user can designate how and if they want to receive a transmission result report).
Watariuchi does not teach wherein the setting of outputting of the transmission report set as the device setting is automatically set to the transmission job;

wherein the controller is able to set whether or not to be able to set the setting of the transmission job as the device setting of the apparatus.
Maeshima does teach wherein the setting of outputting of the transmission report set as the device setting is automatically set to the transmission job (Paragraphs 64-69, wherein the mode of outputting or storing the transmission report is set according to the device by the authorize user, administrator. By being set by the administrator, this is associated with the device. This is according to the setting section which is part of the MFP, paragraph 63);
set the setting of outputting of the transmission report as a setting of the transmission job, wherein the setting of the transmission job is set to a transmission job that accepts the setting of the outputting of the transmission job (Paragraphs 64-69, wherein the mode of outputting or storing the transmission report is set according to the device by the authorize user, administrator. By being set by the administrator, this is associated with the device. This is according to the setting section which is part of the MFP, paragraph 63), 
wherein the controller is able to set whether or not to be able to set the setting of the transmission job as the device setting of the apparatus (Paragraphs 69 and 103, wherein the administrator can set the operating mode. The mode determines what the transmission report can be changed. In other words, if manual input is allowed 
Watariuchi and Maeshima are combinable because they both deal with providing transmission reports.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Watariuchi with the teachings of Maeshima for the purpose of maintaining secrecy of information pertaining to the report while still be able to provide reports (Maeshima: Paragraph 13).

Regarding Claim 13, Maeshima further teaches wherein the controller is able to set the setting of outputting of the transmission report of the transmission job as the setting of the transmission job in accordance with having set to accept the setting of outputting of the transmission report of the transmission job as the device setting of the apparatus (Paragraphs 69 and 103, wherein the administrator can set the operating mode. The mode determines what the transmission report can be changed. In other words, if manual input is allowed corresponding to the transmission report. This would determine if the change in settings for the transmission report are allowed).
Watariuchi and Maeshima are combinable because they both deal with providing transmission reports.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Watariuchi with the teachings of Maeshima for the purpose of maintaining secrecy of information pertaining to the report while still be able to provide reports (Maeshima: Paragraph 13).

Regarding Claim 14, Maeshima further teaches wherein the controller is able to set the setting of outputting of the transmission report of the transmission job as the setting of the transmission job in accordance with having set to accept the setting of outputting of the transmission report of the transmission job as the device setting of the apparatus (Paragraphs 69 and 103, wherein the administrator can set the operating mode. The mode determines what the transmission report can be changed. In other words, if manual input is allowed corresponding to the transmission report. This would determine if the change in settings for the transmission report are allowed).
Watariuchi and Maeshima are combinable because they both deal with providing transmission reports.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Watariuchi with the teachings of Maeshima for the purpose of maintaining secrecy of information pertaining to the report while still be able to provide reports (Maeshima: Paragraph 13).

Regarding Claim 15, Watariuchi further teaches a scanner that reads an original to generate image data (Paragraph 55, wherein there is a scanner to generate image data),
wherein the controller is able to set to a setting of outputting of image data generated by the scanner on the transmission report as the device setting of the apparatus (Fig. 24 and Paragraph 185-190, wherein the user can designate how and if they want to receive a transmission result report. This is based on the input data).

Regarding Claim 16, Watariuchi further teaches wherein the controller is further able to set a setting of outputting of image data on the transmission report as the setting of the transmission job (Fig. 24 and Paragraph 185-190, wherein the user can designate how and if they want to receive a transmission result report. This is based on the input data).
Watariuchi does not teach wherein the controller is further able to set whether or not to accept the setting of outputting of the image data on the transmission report of the transmission job of the setting of the transmission job as the device setting of the apparatus.
Maeshima does teach wherein the controller is further able to set whether or not to accept the setting of outputting of the image data on the transmission report of the transmission job of the setting of the transmission job as the device setting of the apparatus (Paragraphs 69 and 103, wherein the administrator can set the operating mode. The mode determines what the transmission report can be changed. In other words, if manual input is allowed corresponding to the transmission report. This would determine if the change in settings for the transmission report are allowed).
Watariuchi and Maeshima are combinable because they both deal with providing transmission reports.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Watariuchi with the teachings of Maeshima for the purpose of maintaining secrecy of information pertaining to the report while still be able to provide reports (Maeshima: Paragraph 13).

Regarding Claim 17, Watariuchi further teaches wherein the controller is able to set the setting of outputting of the image data on the transmission report as the setting of the transmission job in accordance with having set to accept the setting of outputting of the image data on the transmission report of the transmission job of the setting of the transmission job as the device setting of the apparatus (Paragraphs 69 and 103, wherein the administrator can set the operating mode. The mode determines what the transmission report can be changed. In other words, if manual input is allowed corresponding to the transmission report. This would determine if the change in settings for the transmission report are allowed).
Watariuchi and Maeshima are combinable because they both deal with providing transmission reports.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Watariuchi with the teachings of Maeshima for the purpose of maintaining secrecy of information pertaining to the report while still be able to provide reports (Maeshima: Paragraph 13).

Regarding Claim 18, Watariuchi further teaches wherein the controller is not able to set the setting of outputting of the image data on the transmission report as the setting of the transmission job in accordance with having set not to accept the setting of outputting of the image data on the transmission report of the transmission job of the setting of the transmission job as the device setting of the apparatus (Paragraphs 69 and 103, wherein the administrator can set the operating mode. The mode determines 
Watariuchi and Maeshima are combinable because they both deal with providing transmission reports.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Watariuchi with the teachings of Maeshima for the purpose of maintaining secrecy of information pertaining to the report while still be able to provide reports (Maeshima: Paragraph 13).

Regarding Claim 19, Watariuchi further teaches wherein the data is transmitted via electronic mail (Paragraph 49, wherein data can be sent via email).

Regarding Claim 20, Watariuchi further teaches wherein the device setting is able to be set by a user having an administrator authority (Paragraphs 69 and 103, wherein the administrator can set the operating mode. The mode determines what the transmission report can be changed. In other words, if manual input is allowed corresponding to the transmission report. This would determine if the change in settings for the transmission report are allowed).
Watariuchi and Maeshima are combinable because they both deal with providing transmission reports.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Watariuchi with the 

Regarding Claim 21, Watariuchi further teaches wherein the setting of outputting of the transmission job is able to be set by a user having an administrator authority and a user having no administrator authority (Paragraphs 69 and 103, wherein the administrator can set the operating mode. The mode determines what the transmission report can be changed. In other words, if manual input is allowed corresponding to the transmission report. This would determine if the change in settings for the transmission report are allowed).
Watariuchi and Maeshima are combinable because they both deal with providing transmission reports.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Watariuchi with the teachings of Maeshima for the purpose of maintaining secrecy of information pertaining to the report while still be able to provide reports (Maeshima: Paragraph 13).

Regarding Claim 22, Watariuchi further teaches a printer that prints the transmission report, wherein the outputting of the transmission report is executed by the printer (Paragraph 111, wherein the print can print the report).

Regarding Claim 23, the limitations are similar to those treated in and are met by the references as discussed in claim 12 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699